A Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 1-15 are presented for examination.


Election/Restrictions
Applicant’s election without traverse of group 1 (claims 1-15) in the reply filed on 03/25/2022 is acknowledged.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
The drawings filed on02/03/2020 are accepted by the examiner.




Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the system claim does not constitute any physical device and or machine and merely recite software per se. 
 	Claim 10 is directed to “a system, comprising: a purchase portal configured to receive a purchase order from a customer, wherein the purchase order includes a service from each of a plurality of service providers; and a processor configured, when receipt of the purchase order is detected, to: determine first and second ones of the service providers associated with the purchase order; and establish a trust relationship between …..”, emphasis added,
“a purchase portal” and “a processor” elements are interpreted to be coding/or software, and lacks of hardware elements, hence non-statutory subject matter.
Claims 11-15 inherit the deficiencies of the base claim 10 and therefore are non-statutory by virtue of their dependency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claims 1-15 rejected under 35 U.S.C. 103 as being unpatentable over Lund et al. (US Pub No. 2017/0244695, hereinafter “Lund”) in view of Subramanian et al. (US Pub No. 2012/0209735, hereinafter “Subramanian”).

Regarding claim 1, Lund does disclose, a method comprising: for each one of the service providers, establishing trust between the service providers on behalf of the customer that includes exchanging of trust artifacts (Lund, (para. [0021]), the configuration portal 24 may include capabilities to enable communications between the user (computer) 12 and the first and second service providers 18, 20 to enable exchange of access tokens, credentials or other trust related mechanisms), wherein the exchanging of the trust artifacts includes sending a request to each of the service providers for a respective trust artifact, receiving the respective trust artifact from each of the service providers and sending the respective trust artifact to other service providers (Lund, (para. [0028]), enabling the user to facilitate delivery of the access tokens from the second service provider 20 to the first service provider 18 using the configuration portal 24; (para. [0048]), where the first service provider 18 may optionally perform an authentication process to determine whether the credential is one of authenticated or unauthenticated before transmitting the access token to the second service provider 20).  
Lund does not explicitly disclose but the analogous art Subramanian discloses, determining, by a processor, a plurality of service providers associated with a purchase order of a customer (Subramanian, (para. [0025]), a user or consumer 101 may access and engage in a transaction with a trusted merchant website 103, ….. …, the user or consumer 101 may access and engage in a transaction with another merchant website 104, ….. Instead of the user or consumer 101 being required to re-enter account/payment information at this other merchant website 104 during a transaction, the account/payment information (e.g., credit card information) may be transferred from the trusted merchant website 103 to the other merchant website 104; (para. [0029]), where a user or consumer 201 may desire to make a user/consumer purchase 202 by accessing and browsing web pages that are generated by a merchant server system 206a via a client device 203).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lund by including service providers associated with a purchase order of a customer taught by Subramanian for the advantage of eliminating the need to double login in order to make a purchase with a third party payment provider when purchasing goods from a merchant's site (Subramanian, (para. [0026])).

Regarding claim 2, the combination of Lund-Subramanian does disclose the method of claim 1, wherein the service providers were onboarded by the processor prior to the purchase order (Subramanian, (abstract), establishing a first trust indication associated with a first merchant and receiving first user-transaction-related information from a server of the first merchant. A first user-profile is generated for the user based on the first user-transaction-related information. A second trust indication associated with a second merchant is established. The first user-profile is then sent to the second merchant based on the established first and second trust indications).  

Regarding claim 3, the combination of Lund-Subramanian does disclose the method of claim 1, wherein the trust artifacts include digital certificates (Subramanian, (para. [0046, 0048, and 0072]), once the payment processor server system 220b processes the received digital certificate, it may then determine that the merchant is a trusted website).  

Regarding claim 4, the combination of Lund-Subramanian does disclose the method of claim 1, wherein the purchase order of the customer is a triggering event for the determining the service providers associated with the purchase order (Subramanian, (para. [0041]), the user or consumer's 201 entered and verified transaction-related information (e.g., name, billing address, credit card information, etc.) is processed 204 in order to complete the transaction. During the transaction process, the transaction-related information (e.g., name, billing address, credit card information, etc.) and user-verification information (e.g., user-name, user-password, security question(s), user-biometric data, client device identifier code(s), etc.) are sent from the merchant server 204 to a payment processor server system 207 for processing).  

Regarding claim 5, the combination of Lund-Subramanian does disclose the method of claim 1, wherein the request sent to the one of the service providers is signed by a service provider specific private key of a public/private key pair generated by the processor respective to the service provider (Subramanian, (para. [0119]), where signed using private key well known in the art).  

Regarding claim 6, the combination of Lund-Subramanian does disclose the method of claim 5, wherein the service provider specific private key is stored by the processor at a secured storage (Lund, (para. [0021]), issuing a corresponding access token for safekeeping at a My Stuff Everywhere (MSE) server 26).  

Regarding claim 7, the combination of Lund-Subramanian does disclose the method of claim 1, further comprising onboarding the service providers associated with the purchase order of the customer prior to the purchase order (Subramanian, (para. [0058]), prior to the transaction-related information being sent to the payment processor server system 245b by the merchant server 245a, the payment processor server system 245b identifies the merchant server 245a as a trusted website).  

Regarding claim 8, the combination of Lund-Subramanian does disclose the method of claim 1, wherein the exchanging of the trust artifacts is in a context respective of the customer (Lund, (para. [0061]), the access tokens for users may be periodically updated and managed directly between trusted entities and without exposure to control or sink devices 14, 16, e.g., service providers may prefer interacting with other service providers rather than directly with customers or customer devices).  

Regarding claim 10, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

Regarding claim 11, the combination of Lund-Subramanian does disclose the system of claim 10, wherein the first request is signed by a first digital certificate generated by the processor respective to the first service provider, wherein the second request is signed by a second digital certificate generated by the processor respective to the second service provider (Subramanian, (para. [0036, 0048, 0060]), upon a successful authentication of the merchant via the exchanged digital certificate, the merchant server 206a subsequently transmits the packaged transaction-related information to the payment processor server system 206b as a user identity information request 211).  

Regarding claim 12, the combination of Lund-Subramanian does disclose the system of claim 10, wherein the first trust artifact includes a first token shared by the processor to the second service provider, and wherein the second trust artifact includes a second token shared by the processor to the first service provider, wherein the first trust artifact is distinct from the second trust artifact (Lund, (para. [0028]), enabling the user to facilitate delivery of the access tokens from the second service provider 20 to the first service provider 18 using the configuration portal 24; (para. [0048]), where the first service provider 18 may optionally perform an authentication process to determine whether the credential is one of authenticated or unauthenticated before transmitting the access token to the second service provider 20).  

Regarding claim 13, the combination of Lund-Subramanian does disclose the system of claim 10, wherein in the first request is based on an authorized application programming interface between the processor and the first service provider, and wherein the second request is based on a particular authorized application programming interface between the processor and the second service provider (Lund, (para. [0028]), enabling the user to facilitate delivery of the access tokens from the second service provider 20 to the first service provider 18 using the configuration portal 24 or other webpage or interface maintained by the first service provider 18 so as to facilitate maintenance of multiple access tokens at the first service provider 18; (para. [0044]), where the sink device 16 corresponds with a computer, tablet, mobile phone, gateway or other device having capabilities sufficient to electronically interface services with a user thereof through a login page downloaded 132 from the second service provider 20 or other provider of the desired service).  

Regarding claim 14, the combination of Lund-Subramanian does disclose the system of claim 10, wherein the first service provider and the second service provider are trusted by the processor prior to the receipt the purchase order (Subramanian, (para. [0058]), prior to the transaction-related information being sent to the payment processor server system 245b by the merchant server 245a, the payment processor server system 245b identifies the merchant server 245a as a trusted website).  

Regarding claim 15, the combination of Lund-Subramanian does disclose the system of claim 10, wherein the first service provider and the second service provider does not have a particular trust relationship in a particular context of a second customer, wherein the second customer did not purchase a first service of the first service provider and a second service of the second service provider (Lund, (para. [0021]), the user 12, the configuration portal 24 and/or the first and second service providers 18, 20 may obtain, issue, preserve and execute access tokens or perform other related operations).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432